ORDER DISMISSING APPEALThis is a pro se appeal from an order titled "Acceptance of Arbitrator's Decision." Second Judicial District Court, Washoe County; Barry L. Breslow, Judge.Review of the documents submitted to this court pursuant to NRAP 3(g) reveals a jurisdictional defect. Specifically, the order designated in the notice of appeal is not substantively appealable. See NRAP 3A(b). This court has jurisdiction to consider an appeal only when the appeal is authorized by statute or court rule. Taylor Constr. Co. v. Hilton Hotels , 100 Nev. 207, 678 P.2d 1152 (1984). No statute or court rule provides for an appeal from an acceptance of arbitrator's decision. Moreover, this court notes that appellant's appeal from the final judgment on the arbitration award is currently pending in this court in Dell'Oro v. Kemp, Docket No. 78852. This court lacks jurisdiction, and thereforeORDERS this appeal DISMISSED.